Judgment unanimously affirmed. Memorandum: Defendant, convicted of murder in the second degree, contends that the trial court erred in refusing his request to charge manslaughter in the second degree and criminally negligent homicide as lesser included offenses. We find no error. Viewed in the light most favorable to defendant (People v Martin, 59 NY2d 704, 705), the evidence showed that defendant and Carl Pavone argued, that Pavone tried to wrap a bicycle cable around defendant’s neck, that defendant broke loose, that Pavone fled, that defendant gave chase, that defendant twice caught Pavone and stabbed him, that Pavone fell and that defendant repeatedly stabbed Pavone while Pavone lay on the pavement. While these facts support an inference of intentional conduct, they do not reasonably support an inference of either reckless or criminally negligent conduct (see, People v Hartley, 103 AD2d 935, affd 65 NY2d 703; see also, People v Quintana, 135 AD2d 752, lv denied 71 NY2d 901). In the absence of a reasonable view of the evidence that defendant committed the lesser, but not the greater crime, there was no error in refusing defendant’s request to charge (see, People v Glover, 57 NY2d 61, 63; People v Green, 56 NY2d 427, 430, rearg denied 57 NY2d 775). We have examined defendant’s other contentions, and we find them to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — murder, second degree.) Present — Dillon, P. J., Green, Pine, Balio and Lawton, JJ.